DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-8 and 16-20 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Response to Arguments
Applicant’s remarks dated 28 April 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-8 and 16-20 under 35 U.S.C. 112(a) is WITHDRAWN over the instant amendment and traversal.
The traversal ultimately is that implicit support exists for the amended limitation of “without usage of a dedicated metal catalyst” (Remarks at 6-7). To support this conclusion, Applicants cite to [0020], [0029]-[0030], [0032], [0042] and “Fig. 7” as neither discloses placement of a catalyst in the reactor tube. This is persuasive for showing implicit support as there is no disclosure of catalyst loading and all of the prior art of record which uses catalysts explicitly discloses loading of the catalyst so it would follow that one of ordinary skill in the art would find dedicated metallic catalyst usage in the instant disclosure to be implicitly supported.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16 (and those dependent thereon) are allowable for reasons of record as laid out in the Office Action dated 3 March 2022 which is hereby incorporated by reference in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759